DETAILED ACTION
Claims 1, 3-6, 8-16, 78-103 & 105-139 are pending as amended on 01/07/21.

Response to Amendment
This non-final action is a response to the RCE filed on December 16, 2020 & amendment filed on January 7, 2021.  Claims 75-76 have been cancelled.  Claims 1, 16, 136 & 138 have been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Objections
Claims 15-16 & 137-138 are objected to because of the following informalities: the type for the submitted claims overlaps on the same lines.  Claim 92 also recites “is comprises” which appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8-16, 78-103, 105-135, 137 & 139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe PTFE products and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-10, 13-16, 100, 106, 116 & 133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabbott, US 6,656,306.
With regard to claims 1 & 4, Mabbott teaches various conventional processes for direct contact transfer of adhered lamina from carrier to base, comprising the application of an ink layer (16) to a low surface energy transfer mechanism (14/15), the continuous application of a binding layer (17) across the ink layer, and transfer of the ink/binding layers to a substrate with substantial removal from the transfer mechanism (throughout, 
With regard to claim 5, the transfer mechanism with ink thereon would be stationary prior to feeding to an adhesive/binding layer coating station [FIG. 10].
With regard to claim 8, the transfer mechanism comprises low surface energy release coating (e.g. abstract).
With regard to claim 9, the transfer mechanism is flexible [FIG. 10].
With regard to claim 10, the surface energy registers about 38-39 mN/m [Col. 2, 19-21].
With regard to claim 13, exemplary inks which would comprise ‘pigment’ or ‘dye’ (including white pigment) are taught throughout (e.g. [Col. 2, 10-12]) – furthermore, all inks must be solvent-based or solventless.
With regard to claim 14, the binding layer may comprise PSA (abstract).
With regard to claims 15-16 & 100, the layers are cured/dried to form a coherent layer prior to transfer as expected [Col. 1, 31-50].
With regard to claim 106 (and 133), the prior art teaches a diaphragm – i.e. a thin membrane – with a release coating thereon.
With regard to claim 116, the prior art teaches corona treatment [Col. 2, 19-24].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 78-79, 99, 101-103, 105, 107-115, 117-119, 123-132 & 136-137 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306.
With regard to claim 3 (and 136-137), the teachings of Mabbott have been detailed above, and while this reference does not expressly disclose repeating the same steps over again, reusing the low-surface energy transfer sheet mechanism (which is not destroyed), recycling materials would have been prima facie obvious, and further, repetition of this nature would not appear to produce any unexpected result; see MPEP 2144.04(VI)B.
With regard to claims 78-79, these alternatives to continuous feeding would have been obvious to try as the only alternatives.
With regard to claims 99 & 101-103, while the prior art makes some discussion of drying layers prior to transfer, it may not be definitively clear which layers are “cured” prior to transfer, and each of these known alternative species would have been obvious to try from the limited group of possibilities.
With regard to claim 105, while the diaphragm of the prior art is not expressly disclosed as comprising release material throughout, this is a conventional alternative to a release coating which would have been obvious to try to provide the desired release 
With regard to claim 117, flame treatment would have been obvious to try as a well-known alternative to corona treatment.
With regard to claims 118-119, the prior art uses colored inks, wherein either of these two species would have been obvious to try as the only two options.
With regard to claims 123-132, each of these known species of adhesive materials would have been obvious for one of ordinary skill in the adhesive arts to try for the binding layer of the prior art, and are considered to be obvious variants of Applicants’ originally presented embodiment of a pressure-sensitive adhesive which would yield substantially the same adhesion of a transferred label using only known alternative adhesive materials.


Claims 6, 12, 80-81, 84-98, 105, 107-115 & 120-122 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Chiao et al., US 2011/0289647.
With regard to claims 6 & 80-81, the teachings of Mabbott have been detailed above, and while it does not expressly disclose textured/matte surfaces, these are known to help form printable release substrates, as taught by Chiao (low surface 
With regard to claims 12 & 84-86, Chiao teaches inkjetting [0050] wherein the various limited species of inkjetting would each have been obvious to try to form the printed image using only known methods with predictable success.
With regard to claims 87-98, while it may not be definitively clear which of the claimed ink species are taught by Mabbott/Chiao, these at least explicitly teach several throughout (i.e. containing pigment, solid, liquid), and further, each of the claimed known alternative species would also have been obvious alternatives for one of ordinary skill to try from the limited group of known types of inks.
With regard to claims 105 & 107-115, Chiao teaches the interchangability of a release film diaphragm or release-coated diaphragm, as well as the conventional silicone/fluoropolymer/polyolefin [0041].
With regard to claims 120-122, these thicknesses are also taught by Chiao [0050] and would have been obvious to employ in the complimentarily micron-scale invention of Mabbott [Col. 5, 26].


Claims 11 & 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Dinescu et al., US 2010/0238252.
The teachings of Mabbott have been detailed above, and while this reference does not expressly disclose whether the inked patterns somehow utilize raster graphics or bitmap imaging, this was well-known in the art, as taught for example by Dinescu .


Claims 134-135 & 138-139 are rejected under 35 U.S.C. 103 as being unpatentable over Mabbott, US 6,656,306 in view of Applicant’s Admitted Prior Art (AAPA).
The teachings of Mabbott have been detailed above, and while it does not expressly disclose whether the labeled target substrate comprises a container/bottle, these were conventional targets to be labeled, as admitted for example by Applicants [0003], and it would have been obvious to combine the teachings of AAPA with those of Mabbott, in order to apply such a labeling method to various known consumer products with predictable success.


Plaia et al., US 9,266,361 is also noted as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 16, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are moot in light of the new grounds 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745